Reasons for Allowance/Examiner’s Comments
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 16, none of the prior art either alone or in combination disclose or teach of the claimed optical article specifically including, as the distinguishing features in combination with the other limitations, a transparent substrate, the antireflection coating having at least two layers of low refractive index material which is < 1.55 and at least two layers of high refractive index material which is ≥ 1.55, each layer of the antireflection film being defined as set forth in the claim, one of the HI layers being nearest to the substrate, the total thickness as claimed equal to or lower than 600nm, the antireflection film is configured such that the mean reflection factor in the near infrared region of said antireflection coating being the average reflection factor of all wavelengths of light within the NIR range is higher than or equal to 20% at an angle of incidence lower than 35 degrees, the mean reflection factor of blue light being the average reflection factor of all wavelengths of light within the blue light range of 420 nm to 450 nm has a first value which is higher than or equal to 7% at an angle of incidence lower than 15 degrees, the mean reflection factor in the visible region Rv of visible light ranging from 450 nm to 780 nm of said antireflection coating being the average reflection factor of all wavelengths of light within the visible region ranging from 450 nm to 780 nm is lower than or equal to 2.0% for at least an angle of incidence lower than 35 
Examiner’s Comments
	Applicant’s amendment of July 16,2021 with respect to claim 16 has overcome the 112 rejection set forth in the prior office action and is apparently supported by the specification as originally presented and therefore does not present prohibited new matter. Additionally, the amendment to claim 16 has now defined the terms “bilayer” and “trilayer” thereby overcoming the 112 rejection of claim 33 that had been set forth in the prior office action. 
	Applicant has incorporated the allowable subject matter of claim 28 into independent claim 16 thereby overcoming the prior art. The application is now otherwise in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337.  The examiner can normally be reached on Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        July 29, 2021